DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Further, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 1-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
2.	Claims 1 and 10 are objected to because of the following informalities: 
Claim 1, “the other electrode patches” should be amended to read “the other wireless electrode patches” as previously claimed
Claim 10, “the number” it is unclear what this is referring to, should be amended to “the number of wireless electrode patches”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “wireless module” in claim 1 and 10 is being interpreted as anything that can transmit a signal (see claims 1 and 10).
The “power module” in claims 1 and 10 is being interpreted as anything that can supply electrical energy to the sensors and the wireless module (see claims 1 and 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 12-15, the claims recite the step of training an algorithm. However, the specification does not provide any working examples, guidance, or steps as to how this function is achevied. Rather, the specification only mentions the use of machine learning and algorithm training. 

It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.
5.	Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification does not enable any person skilled in the art to which it pertains or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
	Based on the breadth of the claims encompassing a learning mechanism that uses machine learning to determine the placement and position of the wireless electrode patches, a person with ordinary skill in the art would not be able to determine how to implement this machine learning. Also, there is minimal direction provided by the inventor as to how the system is using this machine learning to determine the placement and position of the electrode patches. .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim limitation “wireless module” and “power module” in claims 1 and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-9 and 11-20 are rejected by virtue of their dependency. 

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 1 and 10, the Applicant uses the language “form factor” however it is unclear what is meant by this term and what the meats and bounds are. For examination purposes, the Examiner is interpreting this to mean the positon/structure of the wireless electrode patches. 
In regards to claim 12, “a number of the wireless electrode patches” has already been claimed therefore making it unclear if this is the same number of wireless electrode patches or a new number of wireless electrode patches. For examination purposes, the Examiner is interpreting this to be the same number of wireless electrode patches. 
	In regards to claim 14, “a placement position” has already been claimed therefore making it unclear if this is the same placement position as previously claimed or a new placement position. For examination purposes, the Examiner is interpreting this to be the same placement position as previously claimed. 
	In regards to claim 17, “a subject” has already been claimed therefore making it unclear if this is the same subject as previously claimed or a new subject. For examination purposes, the Examiner is interpreting this to be the same subject as previously claimed. 
	Claims 2-9 and 11, 13, 15-16, and 18-20 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

8.	Claims 6 and 17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
	The Applicant is claimed a part of the human body, specifically the intercostal spaces between ribs. This should be amended to say “adapted to be placed” or something similar. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-4, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcus  (US 20160262619 A1).
	In regards to claim 1, Marcus discloses a medical monitoring system (Abstract and Fig 1) comprising; 
a plurality of wireless electrode patches, each of the wireless electrode patches comprising a sensor configured to detect a medical characteristic of a subject (Par. 0037 discloses a patch that can be worn by the patient to detect ECG that comprises sensors and Par. 0039 discloses the patch comprises electrodes (See Fig 3)),a wireless module configured to transmit a signal indicative of the detected medical characteristic (Par. 0042 discloses a wireless system 140 and Par. 0047 discloses the antenna of the system transmits the ECG data, i.e. the medical characteristic), and a power module configured to supply electrical energy to one or Par. 0043 discloses a power converter, i.e. a power module, that provides power to the wireless module), wherein the plurality of wireless electrode patches comprises fewer than 10 wireless electrode patches, and wherein each of the plurality of wireless electrode patches has a separate form factor that is spaced from the form factors of the other electrode patches (Fig 1 shows 3 patches that are spaced from one another, i.e. having separate form factors from one another);
and a wireless receiver configured to communicate with each of the wireless electrode patches to receive at least the signal indicative of the detected medical characteristic and to generate an output based on the received signal (Par. 0047 discloses a receiver [250] that receives information regarding the ECG data and Par. 0052 discloses the sending of data, i.e. generating output).
	In regards to claim 2, Marcus discloses the medical monitoring system of claim 1, wherein the detected medical characteristic comprises one or more electrical signals indicative of an activity of a heart of a user of the medical monitoring system (Par. 0052 discloses ECG is being detected, i.e. activity of heart)
	In regards to claim 3, Marcus discloses the medical monitoring system of claim 1, wherein the output comprises a complete electrocardiogram trace (Par. 0052).
	In regards to claim 4, Marcus discloses the medical monitoring system of claim 1, wherein a placement of the plurality of wireless electrode patches is customized for a user of the medical monitoring system (Par. 0060 discloses the placement can be changed based on the user). 
	In regards to claim 10, Marcus discloses a method of determining a medical characteristic of a user (Par. 0037 discloses a monitor system to detect ECG, i.e. medical characteristic), the method comprising; 
determining a number of wireless electrode patches to be placed on the user (Par. 0060 discloses the placement/number is determined based on the user), each of the wireless electrode patches comprising a sensor configured to detect a medical characteristic of a subject (Par. 0037 discloses a patch that can be worn by the patient to detect ECG that comprises sensors and Par. 0039 discloses the patch comprises electrodes (See Fig 3)), a wireless module configured to transmit a signal indicative of the detected medical characteristic (Par. 0042 discloses a wireless system 140 and Par. 0047 discloses the antenna of the system transmits the ECG data, i.e. the medical characteristic), and a power module configured to supply electrical energy to one or more of the sensor and the wireless module (Par. 0043 discloses a power converter, i.e. a power module, that provides power to the wireless module), wherein the number is less than 10 (Fig 1);
determining a placement position on the user of each of the wireless electrode patches (Par. 0060), wherein the number of the wireless electrode patches and the placement position of each of the wireless electrode patches is configured to facilitate generation of a complete electrocardiogram trace using a minimal number of the wireless electrode patches (Par. 0052 discloses ECG is being detected and Fig 1 shows 3 patches, i.e. a minimal number);
disposing the number of the wireless electrode patches at the determined placement positions on the user (Fig 1 shows the patches placed on the positions of the user); 
receiving, wirelessly, one or more signals indicative of an activity of the heart of the user (Par. 0047 discloses a receiver [250] that receives information regarding the ECG data);
Par. 0052 discloses gathering the ECG data based on signals).
	In regards to claim 11, Marcus disclose the method of claim 10, wherein each of the wireless electrode patches has a separate form factor, and wherein the placement positions are configured such that the form factor of each of the wireless electrode patches is spaced from the form factors of the other electrode patches (Fig 1 shows 3 patches that are spaced from one another, i.e. having separate form factors from one another). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus  (US 20160262619 A1) in view of Segalowitz (US 5168874 A).
	In regards to claims 5 and 16, Marcus as applied to claim 1 and 10, respectively, discloses the system/method of claims 1/10 except for wherein the number of wireless electrode patches is six. However, in the same field of endeavor, Segalowitz does disclose the use of 6 electrode patches (Col 4, lines 12-15) in order to receive data from appropriate channels of the subject. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Marcus and modified them by having there be 6 electrode patches, as taught and suggested by Segalowitz, in order to receive data from appropriate channels of the subject.
In regards to claims 6 and 17, the combined teachings of Marcus and Segalowitz as applied to claims 5 and 16, respectfully, discloses wherein each of the six wireless electrode patches includes: a location in a fourth intercostal space between rib 4 and rib 5 and immediately to the right of a sternum of the subject (Vi); a location in the fourth intercostal space between rib 4 and rib 5 and immediately to the left of the sternum of the subject (V2); a location between Vi and V2 (V3), a location in a fifth intercostal space between ribs 5 and 6 in a mid-clavicular line (V4); a location horizontally even with V4 in a left anterior axillary line (V5); and a location horizontally even with V4 and V5 in a midaxillary line (V6) (Since the combined teachings of Marcus and Segalowiz discloses the use of six wireless electrode patches, thus covering the claimed structure, the placement of these patches is considered intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
	In the alternative, rearranging of location of parts is a matter of design choice. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the electrode patches in these claimed locations because Applicant has not disclosed that this provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the locations of the patches in Marcus and Segalowitiz, and applicant' s invention, to perform equally well because both would perform the same function of gathering medical characteristics of the heart equally well.
.
11.	Claims 7-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus  (US 20160262619 A1) in view of Wang (US 20110160601 A1)
	In regards to claims 7 and 18, Marcus as applied to claims 1 and 10 discloses the system/method except for wherein each of the plurality of wireless electrode patches comprises a thermoplastic substrate material. However, in the same field of endeavor, Wang discloses electrode patches made of thermoplastic substrate (Par. 0045) for the purpose of making the electrode placement more flexible by facilitating the fit of the device tightly around the different curves of the body.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Marcus and modified them by having the patch comprise a thermoplastic substrate material, as taught and suggested by Wang, 	for the purpose of making the electrode placement more flexible by facilitating the fit of the device tightly around the different curves of the body.
In regards to claims 8 and 19, the combined teachings of Marcus and Wang as applied to claims 7 and 18 discloses wherein the thermoplastic substrate material is a flexible silicone material (Par. 0045 of Wang). 
In regards to claims 9 and 20, Marcus as applied to claims 1 and 10 discloses the system/method except for wherein each of the plurality of wireless electrode patches comprises a silver-silver chloride material. However, in the same field of endeavor, Wang discloses the use Par. 0043) because they offer a low offset voltage and are reliable in reducing motion artifact.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Marcus and modified them by having the patch comprise silver-silver chloride material, as taught and suggested by Wang, because they offer a low offset voltage and are reliable in reducing motion artifact.
12.	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 20160262619 A1) in view of Huang (Kernel Based Algorithms for Mining Huge Data Sets, NPL). 
	In regards to claims 12-15, Marcus discloses the method of claim 10 except for wherein determining a number/ placement of the wireless electrode patches is based on a learning mechanism comprising heuristics, machine learning, or historical user medial data, or a combination thereof.
	However, in the same field of endeavor, Huang discloses machine learning is used in modern sensing applications (Ch 1, pg. 1, line 1) to aid scientists/engineers in automating complex decision making that relies on large amounts of data. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Marcus and modified them by having the method comprise machine learning, as taught and suggested by Huang, to aid scientists/engineers in automating complex decision making that relies on large amounts of data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                       



/ALLEN PORTER/Primary Examiner, Art Unit 3792